OPINION — AG — **** CORPORATE FARMING AND RANCHING **** TITLE 18 Ohio St. 1961 1.9 [18-1.9], AS AMENDED BY COMMITTEE SUBSTITUTE FOR HOUSE BILL NO. 1195, WILL, IF CONCURRED IN BY THE SENATE, PROHIBIT OWNERSHIP BY CORPORATION OF REAL PROPERTY USED IN THE BUSINESS OF FARMING OR RANCHING. THIS WILL NOT AFFECT A CORPORATION'S USE IN FARMING OR RANCHING OF FARM LAND NOT OWNED BY THE CORPORATION OR OF EQUIPMENT AND OTHER PERSONAL PROPERTY INCIDENTAL TO THE OPERATION OF A FARMING AND RANCHING ENTERPRISE. CITE:  18 Ohio St. 1961 1.9 [18-1.9]  (CARL ENGLING)